NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AGUSTIN ROMERO GARCIA; et al.,                  No.    19-72942

                Petitioners,                    Agency Nos.       A206-498-959
                                                                  A089-862-573
 v.                                                               A206-498-953

MERRICK B. GARLAND, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 5, 2021**
                                 Pasadena, California

Before: SILER,*** HURWITZ, and COLLINS, Circuit Judges.

      Agustin Romero Garcia (“Romero Garcia”), Beatriz Alejandra Navarrete

Barajas (“Navarrete”), and Agustin Romero Navarrete (“Romero”) (collectively,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
“Petitioners”), natives and citizens of Mexico, petition for review of a decision by

the Board of Immigration Appeals (“BIA”) denying their applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We review for substantial evidence the factual findings underlying the

determination that an applicant has not demonstrated eligibility for asylum,

withholding of removal, or CAT relief. See Madrigal v. Holder, 716 F.3d 499, 503

(9th Cir. 2013). We deny the petition for review.

      1. The IJ did not abuse her discretion in finding that Petitioners had not

established good cause for a continuance of the hearing to seek certifications for U-

or T-visas. 8 C.F.R. §§ 1003.29, 1240.6. We review the denial of a continuance for

abuse of discretion and consider “the nature of the evidence excluded,” “the

reasonableness of the immigrant’s conduct,” any “inconvenience to the court,” and

“the number of continuances previously granted.” Ahmed v. Holder, 569 F.3d 1009,

1012 (9th Cir. 2009).

      Although the IJ “did not expressly address the Ahmed factors, [she]

sufficiently outlined why good cause did not exist.” Mu v. Barr, 936 F.3d 929, 936

(9th Cir. 2019). The IJ noted that the request for a continuance was made on the

date of the hearing and came nearly ten years after Navarrete allegedly became

eligible for a visa. The IJ also noted that Petitioners had been given over two years

to prepare for the hearing, thus providing them ample time to bring this issue to the


                                         2
court’s attention. Moreover, the denial of a continuance did not deprive Navarrete

of the opportunity to seek a visa; she remained eligible to do so even after an order

of removal was entered. See 8 C.F.R. § 214.14(c)(1)(ii), § 214.11(d)(1)(ii).

      2. Substantial evidence supports the BIA’s determination that, even assuming

their proposed social groups were cognizable, Petitioners failed to establish a nexus

between any past or feared future persecution and membership in these social groups

and therefore were not eligible for asylum or withholding. See INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992). Navarrete allegedly fears persecution as one

involved “in a missionary or a religious organization who is well known in the

community as someone collecting funds on behalf of the organization and was

targeted by criminal organizations”; Romero Garcia relies on his familial

relationship with Navarrete, and Romero’s claim for relief is derivative of his

father’s.

      But, Petitioners failed to establish any non-financial motive of the perpetrators

of the prior crimes of which Navarrete was the victim, nor did they demonstrate that

the Knights Templar would harm Navarrete in the future because of her former

charitable work. In fact, Petitioners testified that the Knights Templar were the gang

in control of that area and were known for violence against people perceived to have

money. Nor did Petitioners establish that threats they received in Mexico were

motivated by Navarrete’s charitable work or by family membership.


                                          3
      3. Substantial evidence supports the agency’s determination that Petitioners

did not demonstrate that it is more likely than not that they will be tortured “by, or

at the instigation of, or with the consent or acquiescence of, a public official . . . or

other person acting in an official capacity” upon removal to Mexico, for any reason.

See 8 C.F.R. §§ 1208.18(a)(l), 1208.16(c)(2). In that regard, the IJ appropriately

considered the Petitioners’ ability to relocate within Mexico. See Maldonado v.

Lynch, 786 F.3d 1155, 1162-64 (9th Cir. 2015); 8 C.F.R. § 1208.16(c)(3)(ii). After

Navarrete was robbed and kidnapped in her hometown, Petitioners safely relocated

to another city and suffered no harm there. Therefore, the agency properly rejected

Petitioners’ request for CAT relief.

      PETITION FOR REVIEW DENIED.




                                           4